DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 12/21/2020.	
3.	Claims 1, 3-4, 7-16 are pending. Claims 1, 3-4, 7-13 are under examination on the merits. Claim 1 is amended.  Claims 2, 5-6 are previously cancelled. Claims 14-16 are withdrawn to a non-elected invention from further consideration.  
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	 Applicant’s arguments with respect to claims 1, 3-4, 7-13  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1, 3-4, 7-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1, recites “wherein the radical polymerizable compound containing triarvlamine has a structure of formula (1) does not have the structure of general formula (1-1)”, wherein applicant fails to articulate by sufficiently distinct functional language the definition of the R27-R54 substituents for the radical polymerizable compound, thus claim 1 constitutes indefinite subject matter as per the metes and bounds of said phrase 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3-4, 10-12 are rejected, under 35 U.S.C. 103 as obvious over Nishikitani et al. (US Pat. No. 6,208,452 B1, hereinafter “Nishikitani”)  in view of Hirano et al. (US Pub. No. 2009/0231663 A1, hereinafter “Hirano”) or Kang et al. (Living Anionic Polymerization of Styrene Derivatives Containing Triphenylamine Moieties through Introduction of Protecting Group, Macromolecules, 2010, 43, 8400–8408, hereinafter “Kang”).

Regarding claims 1, 3-4, 10-12: Nishikitani teaches an electrochromic element as shown in Fig 3 (Col. 28, lines 55-65) comprising: a first electrode, a second electrode, and an electrolyte provided between the first electrode and the second electrode (Col. 32, lines 16-25), and wherein the first electrode contains a cross-linked product obtained through cross-linking of an electrochromic composition where the electrochromic composition contains a radical polymerizable compound containing triarylamine such as the amine compound of formula (33) (i.e., colors as result of an oxidation reaction; Col. 31, lines 25-39), and another radical polymerizable compound different from the radical polymerizable compound containing triarylamine such as methoxypolyethylene glycol monomethacrylate (the number of oxyethylene unit: 4), polyethylene glycol dimethacrylate (the number of oxyethylene unit:9)(Col. 32, lines 26-

    PNG
    media_image1.png
    228
    405
    media_image1.png
    Greyscale

However, Hirano teaches a display device, specifically to a structure of display device using a color forming material capable of  repeatedly changing its color by a redox reaction; a reflective display; and an electronic paper (Page 1, [0002]). The display device comprises an electrochromic compound having in the molecule at least an adsorbable group, a redox chromophore and a spacer portion such as Formula (7), Page 5, [0065], Example 1), Formula (9), Page 6, [0072], Example 9), Formula (11), Page 7, [0076], Example 4) with benefit of providing triphenylamine and its derivatives in electrochromic display device having an increased durability (Page 2, [0026]), causing coloring or decoloring reaction in high efficiency (Page 2, [0028]) and low power consumption (Page 2, [0029]).  
Alternatively, Knag teaches the anionic polymerization of styrene derivatives containing the triphenylamine moieties, 4,40-vinylphenyltriphenylamine (A) and 4,40-vinylphenyl-N,N-bis(4-tert-butylphenyl)-benzenamine (B)  (Page 8400, Abstract, lines 1-3; Page 8401, Left Col., Chart 1) with benefit of providing triphenylamine and its derivatives having an excellent ability to 

    PNG
    media_image2.png
    218
    595
    media_image2.png
    Greyscale

In an analogous art of the electrochromic device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the first electrode contains a cross-linked product obtained through cross-linking of an electrochromic composition by Nishikitani so as to include the radical polymerizable compound containing triarylamine of formula (1) as taught by Hirano, and would have been motivated to do so with reasonable expectation that this would result in providing the radical polymerizable compound containing triarylamine in electrochromic display device having an increased durability (Page 2, [0026]), causing coloring or decoloring reaction in high efficiency (Page 2, [0028]) and low power consumption as suggested by Hirano (Page 2, [0029]).  
In an analogous art of the electrochromic device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the first electrode contains a cross-linked product obtained through cross-linking of an electrochromic composition by Nishikitani so as to include the radical polymerizable compound containing triarylamine of formula (1) as taught by Kang, and would have been motivated to do so with reasonable expectation that this would result in providing the radical polymerizable compound containing triarylamine having an excellent ability 

10.	Claims 7-9 are rejected, under 35 U.S.C. 103 as obvious over Nishikitani et al. (US Pat. No. 6,208,452 B1, hereinafter “Nishikitani”)  in view of Hirano et al. (US Pub. No. 2009/0231663 A1, hereinafter “Hirano”) or Kang et al. (Living Anionic Polymerization of Styrene Derivatives Containing Triphenylamine Moieties through Introduction of Protecting Group, Macromolecules, 2010, 43, 8400–8408, hereinafter “Kang”) as applied to claim 1 above, and further in view of Shimura et al. (JP 2011-180454, machine translation; hereinafter “Shimura”).

Regarding claims 7-9: The disclosure of Nishikitani in view of Hirano or Kang is adequately set forth in paragraph 9 above and is incorporated herein by reference. Nishikitani in view of Hirano or Kang does not expressly teach the electrochromic composition further contains filler, wherein the filler is at least one selected from the group consisting of silica, tin oxide, antimony-doped tin oxide, alumina, zirconium oxide, and indium oxide, wherein an amount of the filler based on a solid concentration thereof is 0.3 parts by mass to 1.5 parts by mass relative to a total amount of the radical polymerizable compound.
However, Shimura teaches an electrochromic (EC) composition capable of retaining a gap between electrodes only by performing pattern formation according to coating without separately forming a spacer (Page 1/11, Abstract, lines 1-4) containing  filler (Page 5/11, [0025]),  wherein the filler is at least one selected from the group consisting of silica, tin oxide, antimony-doped tin oxide, alumina, zirconium oxide, and indium oxide (Page 5/11, [0025]), wherein an amount of the filler based on a solid concentration thereof is 0.3 parts by mass to 1.5 parts by mass relative to a total amount of the radical polymerizable compound (Page 5/11, [0026]) with benefit of providing a gap between electrodes only by performing pattern formation according to coating 
In an analogous art of the electrochromic device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electrochromic layer composition by Nishikitani, so as to include filler, wherein the filler is at least one selected from the group consisting of silica, tin oxide, antimony-doped tin oxide, alumina, zirconium oxide, and indium oxide, wherein an amount of the filler based on a solid concentration thereof is 0.3 parts by mass to 1.5 parts by mass relative to a total amount of the radical polymerizable compound as taught by Shimura, and would have been motivated to do so with reasonable expectation that this would result in providing a gap between electrodes only by performing pattern formation according to coating without separately forming a spacer, since the lower mass % result in too few insulating particles and it becomes difficult to keep the gap between electrodes uniformly, and the higher mass % causing the coloring density will be deteriorated as suggested by Shimura (Page 5/11, [0026]). 

11.	Claim 13 is rejected, under 35 U.S.C. 103 as obvious over Nishikitani et al. (US Pat. No. 6,208,452 B1, hereinafter “Nishikitani”)  in view of Hirano et al. (US Pub. No. 2009/0231663 A1, hereinafter “Hirano”) or Kang et al. (Living Anionic Polymerization of Styrene Derivatives Containing Triphenylamine Moieties through Introduction of Protecting Group, Macromolecules, 2010, 43, 8400–8408, hereinafter “Kang”) as applied to claim 1 above, and further in view of Lenhard et al. (US Pub. No. 2005/0219678 A1; hereinafter “Lenhard”).

Regarding claim 13: The disclosure of Nishikitani in view of Hirano or Kang is adequately set forth in paragraph 9 above and is incorporated herein by reference. Nishikitani in view of 
	However, Lenhard teaches electrochromic materials for use in various devices (Page 1, [0001]). Lenhard teaches for use in combination with transparent nanocrystalline metal oxide electrodes, such as TiO2, it is necessary for the electrochromophore to have a redox potential that lies close to the conduction band edge of TiO2 at the liquid-electrolyte interface in order to reversibly transfer electrons from the conduction band to the molecular electrochromophore (Page 1, [0009-[0010]). Thus it is necessary for the molecule to undergo a color change upon electroreduction when used with TiO2 (Page 1, [0009] [0010]). 
In an analogous art of the electrochromic device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ion conductive material layer composition by Nishikitani, so as to include conductive or semiconductive particles to bear the material as taught by Lenhard, and would have been motivated to do so with reasonable expectation that this would result in providing reversibly transfer electrons from the conduction band to the molecular electro chromophore in order to undergo a color change upon electroreduction as suggested by
Lenhard (Page 1, [0009] [0010]).
Response to Arguments
12.	 Applicant’s arguments with respect to claims 1, 3-4, and 7-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/26/2021